Citation Nr: 0629141	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for left foot 
hallux valgus, currently evaluated as noncompensable.

2.  Entitlement to a compensable initial rating for right 
lower extremity periostitis, currently evaluated as 
noncompensable.

3.  Entitlement to a compensable initial rating for left 
lower extremity periostitis, currently evaluated as 
noncompensable.

4.  Entitlement to a compensable initial rating for migraine 
headaches, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to March 
1997, and from September 1999 to November 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection and assigned a zero 
percent rating effective November 17, 2002 for the following:  
left foot hallux valgus, right lower extremity periostitis, 
left lower extremity periostitis, and migraine headaches.  
The RO granted both service connection for Graves's disease 
with hypertension and right foot hallux valgus with 
bunionectomy, assigned a 30 percent and 10 percent evaluation 
respectively, both effective November 17, 2002.  Finally, the 
RO denied service connection for sinusitis and allergic 
rhinitis.  The veteran contests the issues of increased 
rating for left foot hallux valgus, right lower extremity 
periostitis, left lower extremity periostitis, and migraine 
headaches.

In January 2006, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, in July 2006, subsequent to the RO's certification 
of the appeal to the Board, the veteran, through her 
representative, submitted additional evidence to the RO.  The 
RO has since forwarded such evidence to the Board for review.  
The evidence, however, was not accompanied by a waiver of 
initial RO review.  See generally, 38 C.F.R. § 20.1304; 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).  Furthermore, the veteran's representative issued 
a statement along with the new evidence submitted, and 
explained that "[g]iven the sizeable amount of records 
involved, we will decline to waive RO consideration."  In 
view of the above, and to avoid any prejudice to the veteran 
(see Bernard v. Brown, 4 Vet. App. 384 (1995)), the matters 
on appeal must be returned to the RO for consideration of the 
claim in light of all additional evidence added to the record 
since the April 2006 Statement of the Case.

While the Board regrets that a remand of this matter will 
further delay an appellate decision, such remand is necessary 
to ensure compliance with all due process requirements.  
Accordingly, this matter is hereby remanded to the RO, via 
the AMC, for the following actions:

1.  Readjudicate the claim for increased rating for 
left foot hallux valgus, right lower extremity 
periostitis, left lower extremity periostitis, and 
migraine headaches.

2.  If the benefits sought on appeal remain denied, 
the RO must furnish to the veteran and her 
representative an appropriate Supplemental 
Statement of the Case (to include citation to and 
consideration of all evidence added to the claims 
file since the April 2006 Statement of the Case) 
and afford them the appropriate time period for 
response before the claims file is returned to the 
Board for further appellate consideration.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


